DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Please amend claim 1 as follows: “—a part of the element main body of one or more of the switching elements is exposed--.  Appropriate correction is required.
Claims 2, 4 and 6 are also objected to by virtue of their dependence on an objected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enami et al. (herein Enami) (US PG Pub 2013/0021753) in view of Funahashi et al. (herein Funahashi) (US 2006/0064998) as evidenced by Nagata et al. (herein Nagata) (US 2016/0245269)Regarding Claim 1:In Figures 1-4, Enami discloses an electric compressor (motor driven compressor, see paragraph [0018])  comprising: a circuit board (60, see paragraph [0028]) on which a switching element (IGBT 20 with leads 21 on 60) that is configured to convert DC power supplied from an outside into AC power are mounted (IGBTs are known in the art as switching elements capable of converting DC power from an external power supply to AC power); a motor (not shown)  rotationally driven by the AC power output from the switching element (three phases of motor, see paragraph [0024]); a compression mechanism (not shown) which is driven by the motor and is configured to compress a fluid (see paragraph [0018]); and a lead holding member (30) disposed between an element main body (depicted as 20 in Figures 2 or 4) of the switching element (20) and the circuit board (60), wherein the circuit board (60) includes a plurality of through-holes (61) through which a plurality of leads (21) that extend from the element main body are respectively inserted (as seen in Figure 1 and discussed in paragraph [0028]), and wherein the lead holding member (30) includes lead insertion holes (31) through which the plurality of leads (21) are inserted such that positions of the plurality of leads are held at positions that correspond to positions of the through-holes (as explained in paragraph [0028] and seen in Figures 1-2).Enami discloses a single switching element and thereby fails to disclose a plurality of switching elements. However, in Figures 1-3, Funahashi discloses an electric compressor (1) wherein a plurality of switching elements (six switching elements 6 forming the inverter section 5) are utilized to convert DC power to three-phase AC power for the motor (2) that drives the compressor (see paragraph [0131]).Hence, based on Funahashi’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted Enami’s single switching element (20) with a switching circuit comprising a plurality of switching elements (of the type disclosed by Funahashi), in order to ensure that the desired inverter rating or output current can be delivered to Enami’s motor, wherein said plurality of switching elements would be capable of delivering a greater range of output current as compared to a single switching element, thereby potentially allowing the use of a higher capacity motor as desired. It is noted that each of the added switching elements would have a respective element main body. Additionally, Enami is silent regarding a casing in which a driving circuit accommodation portion that accommodates the circuit board and the lead holding member is formed, wherein the driving circuit accommodation portion includes an opening portion. Please note that such a casing is extremely well known in the art and Enami would most likely have such a casing with a driving circuit accommodation portion. This is further demonstrated in Funahashi’s Figures 1-3, wherein a casing (8) in which a driving circuit accommodation portion (space within 8, see Figure 2) that accommodates the circuit board (9) and the lead holding member (83) is formed, wherein the driving circuit accommodation portion includes an opening portion (opening covered by cover plate 10).Hence, based on Funahashi’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Enami’s compressor to include a casing with a driving circuit accommodation portion that includes an opening portion to safely secure Enami’s circuit board (60) and lead holding member (30) within said casing (as taught by Funahashi), since doing so would provide protection for these electronics from external damage. Enami also fails to disclose that the lead holding member is provided with an opening portion at a position corresponding to at least one fixing screw that fixes at least one element main body when viewed from the opening section of the driving circuit accommodation portion. However, Funahashi further discloses in Figure 2, a lead holding member (83) that has at least one opening portion (opening portion above screw 12 in Figure 2) provided so that at least a fixing screw (6) of at least one of the element main bodies (6) of the respective switching element (6) is exposed to the circuit board (as seen in Figure 2, the leftmost switching element has a screw 12 that partially protrudes into the lead holding member’s opening portion). Hence, based on Funahashi’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Enami’s lead holding member to provide access to at least one added fixing screw holding the switching element (switching elements added above) by adding at least one opening portion in Enami’s lead holding member that would provide easier access to at least one fixing screw. Enami as modified by Funahashi fails to disclose that one or more respective element main bodies of respective switching elements are exposed to the circuit board.However, as evidenced by Nagata in Figure 1, exposing the element main body (52) of a switching element (52, see paragraph [0024]) to a circuit board (51) is extremely well known in the art. Hence, based on the evidence provided by Nagata, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified at least one added switching element such that a part of its element main body would be exposed to the circuit board, since doing so would be an obvious to try design choice that would yield predictable results such as easier visual access of said switching element when the circuit board was removed, since it would no longer be obscured by the lead holding member. Please note that in order for this modification to happen, a portion of Enami’s lead holding member (30) would have to be removed in order to expose a portion of the element main body of at least one switching element to the circuit board. Regarding Claim 2:Enami as modified by Funahashi discloses the electric compressor, wherein the lead insertion hole (lead insertion hole 131, of the embodiment shown in Figure 3B) is tapered such that an inner diameter gradually decreases from one of the element main bodies side toward the circuit board side (as seen in Figure 3B and described in paragraph [0039]). This would be adapted to all the added switching elements such that the lead insertion holes for all the added switching elements would match Enami’s lead insertion hole (131). This would be considered mere duplication of parts which involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Regarding Claim 4:Enami as modified by Funahashi discloses the electric compressor, wherein the lead holding member covers only a part of the element main bodies so as to expose the fixing screws (as explained above in the rejection of claim 1 Funahashi discloses that the holding member exposes at least one screw). Exposure of the remaining screws holding the different switching elements would be considered mere duplication of working parts (i.e., duplication of the holes in Enami’s lead holding member that would expose the screws) which involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Regarding Claim 6:Enami as modified by Funahashi discloses the electric compressor, further comprising: a motor connection member (32, 33) that electrically connects the motor and the circuit board to each other (see paragraph [0024]) as a first end portion (32) is connected to the motor and a second end portion (33) is connected to the circuit board (see Figure 1), wherein the lead holding member includes a connection member holding portion that holds the motor connection member (as seen in Figure 1, the leading holding member 30 has a connection member holding portion) so as to hold a position of the second end portion at a position that corresponds to a connection position with the circuit board (as seen clearly in Figure 1).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current office action.
With respect to the rejection of claim 1, the applicant has argued that Nagata fails to show the positional relationship between the element main body and the lead holding member and thus fails to disclose or suggest “the lead holding member interposed between the switching elements and the circuit board is provided so that a part of the element main body of one or more of the switching elements is exposed to the circuit board.” This argument is not persuasive since Nagata was cited by the examiner as an evidentiary reference and is relied on merely to show that it is well known in the art that switching elements can be exposed to the circuit board. As such, the obvious to try, design choice type modification detailed by the examiner to make sure that the element main body of at least one added switching element is exposed to the circuit board, does not directly rely on the positional relationships disclosed by Nagata. Instead, Nagata is merely used as proof that exposure of a switching element’s main body to a circuit board is known in the art. Hence, based on common knowledge in the art (base on the evidenced provided by Nagata), after said modification was made, a portion of Enami’s lead holding member (30) would have to be removed in order to expose a portion of the element main body of at least one switching element to the circuit board. As previously cited, doing so would be an obvious to try design choice that would yield predictable results such as easier visual access of said switching element when the circuit board was removed, since it would no longer be obscured by the lead holding member. Please note that the applicant has not provided any clear evidence as to why this limitation is critical or produces unexpected results and so the obvious to try design choice is reasonable. 
The applicant is requested to more clearly claim the shape of the lead holding member with respect to the switching elements, for example by stating that the lead holding member does not cover portions of one or more switching elements that have fixing screws that are exposed to the circuit board. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746